Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.  11276351. Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Claim 1 of the present application is met by claim 1 of the patent. Claim 1 of the present application is broader than claim 1 of the patent. It would have been obvious that claim 1 of the present application corresponds  to and is patently indistinct from claim 1 of the patent.
Claim 2 of the present application is met by claim 2  of the patent.
Claim 3 of the present application is met by claim 3 of the patent.
Claim 4 of the present application is met by claim 1 of the  patent.
Claim 5 of the present application is met by claim 7 of the patent.
Claim 6 of the present application is met by claim 8 of the  patent.
Claim 7 of the present application is met by claim 9 of the patent.
Claim 8 of the present application is met by claim 1 of the patent.
Claim 9 of the present application is met by claim 13 of the patent.
Claim 10 of the present application is met by claim 14 of the  patent.
Claim 11 of the present application is met by claim 4 of the patent.
Claim 12 of the present application is met by claim 5 of the  patent.
Claim 13 of the present application is met by claim 6 of the patent.
Claim 14 of the present application is met by claim 15 of the patent.
Claim 15 of the present application is met by claim 10 of the patent.
Claim 16 of the present application is met by claim 11 of the patent.
Claim 17 of the present application is met by claim 12 of the patent.
Claim 18 of the present application is met by claim 16 of the  patent.
Claim 19 of the present application is met by claim 17 of the  patent.
Claim 20 of the present application is met by claim 18 of the patent.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623     
September 20, 2022